Citation Nr: 1242559	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-14 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel







INTRODUCTION

The Veteran served on active duty from January 1979 to August 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Los Angeles, California.

On her Form 9 appeal, the Veteran requested a Travel Board hearing.  The Board hearing was scheduled for August 2012 at the RO located in Los Angeles, California, but the Veteran failed to appear and has not presented any good cause.  Based thereon, the Board finds that this matter is ready for decision.


FINDING OF FACT

The Veteran's right knee disability is not etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.304 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a right knee condition, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2012).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board finds that a VCAA letter dated in November 2007 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West Supp. 2012); 38 C.F.R. § 3.159(b)(1) (2012).  The letter informed the Veteran of what information or evidence was needed to support her claim, what types of evidence the Veteran was responsible for obtaining and submitting to VA, and which evidence VA would obtain.  The notice letters also explained how VA assigns disability ratings and effective dates.  See Dingess, supra.

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's service treatment records and VA treatment records have been associated with the claims file.  The Board acknowledges that the Veteran identified private treatment at the Kennedy Medical Center and at a Kaiser center, and that the RO sent a February 2010 letter to the Veteran requesting properly executed Form 21-4142 authorizations to obtain these particular records, but no reply was received.  Based thereon, the Board finds that there are no outstanding records for VA to obtain, and that the record contains sufficient evidence to make a decision on the claim.

The Board also notes that although the record reflects that the Veteran is the recipient of disability income from the Social Security Administration (SSA), there is no indication that she claimed disability with SSA relating to any right knee condition.  Rather, the record indicates that her SSA matters relate to her mental condition.  Therefore, the Board finds that a remand is not required to obtain these records.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (not duty to obtain SSA records where SSA decision pertained to unrelated medical condition and no reasonable belief that records might pertain to veteran's claim).

VA's duty to assist also includes the duty to provide a VA examination when the record lacks evidence to decide a veteran's claim and there is evidence of 
(1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established in-service event, injury, or disease, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  See 38 C.F.R. § 3.159(c)(4) (2012);  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran was provided with a VA examination in April 2012 relating to her claim.  The April 2012 VA examination report reflects that the examiner had an opportunity to review the claims file, including all of the Veteran's service and VA  treatment records, and to personally elicit a history from the Veteran and examine her.  The examiner also provided a clear rationale for his conclusions.  Based thereon, the Board finds the April 2012 VA examination report to be thorough and adequate upon which to base a decision with regard to the Veteran's claim.  As discussed below, the Board acknowledges that the Veteran's representative recently asserted for the first time in his July 2012 statement that the April 2012 VA examination was inadequate because it failed to consider whether the Veteran injured her right knee during her alleged sexual assault in service.  As discussed below, however, the Board finds this assertion to be not credible and, therefore, that a remand for a new VA examination or for clarification is not required.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service. 38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d) (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran served on active duty from January 1979 to August 1979.  She claims that she dislocated her right knee in March 1979 in a field exercise during basic training.  See Statements, July 2007, February 2008; Notice of Disagreement, March 2008.  See also Letter, March 1979.

As an initial matter, the Board acknowledges that the Veteran's representative has newly asserted in his July 2012 statement that the Veteran's right knee was injured during a sexual assault in service in March 1979, and that the recent April 2012 VA examination was inadequate because it did not consider this alternative theory.  In that regard, the Board acknowledges that in May 2004, the Board granted service connection for posttraumatic stress disorder (PTSD) relating to the alleged sexual assault.  Because the Veteran herself has consistently alleged in her own statements to VA that she injured her right knee in March 1979 in a field exercise during basic training, and because in all of her statements regarding the alleged sexual assault and PTSD claim she never once mentioned any knee injury resulting therefrom, the Board finds the representative's newly alleged theory of entitlement to lack credibility.

With regard to the Veteran's service treatment records, a March 1979 service treatment record reflects that the Veteran complained of knee pain for three weeks and that she felt like her knees wanted to give out on her but reported no known trauma.  A diagnosis of muscular pain was recorded.  No knee problem was noted at separation in June 1979.

Post-service, an April 2000 VA treatment record reflects that the Veteran complained of knee pain and popping, and that she was diagnosed with knee osteoarthritis.  A January 2001 VA treatment record reflects that she again complained of knee stiffness, pain, and popping bilaterally.  She reported that she had never been evaluated for any knee condition.  X-rays of her knees were unremarkable, without evidence of fracture, dislocation, or subluxation, no evidence of significant degenerative changes, the adjacent soft tissue structures were within normal limits, and an impression of no evidence of acute bilateral knee osseous injury of significant degenerative disease was noted.  

April 2001 VA treatment records reflect that the Veteran complained of pain and crepitus in her knees bilaterally after an injury on a bus three to four weeks prior (later noted in a June 2001 record as involving falling on her right knee and twisting it while traveling on the bus).  She reported feeling as if her knees were going to give out.  Examination revealed no swelling, and range of motion was normal.  A diagnosis of knee pain was recorded.  A later June 2001 record again notes her reported history of injuring her right knee on the bus, and that she reported experiencing pain, swelling, and locking.  An x-ray was noted as negative, a diagnosis of a possible right medial meniscal tear was recorded, and an MRI was scheduled.  June 2001 records also reflect that the Veteran began physical therapy for her knees.  A July 2001 MRI revealed chronic chondromalacia with profision [sic].  An August 2001 record reflects a diagnosed chondral lesion.  

November 2006 and January 2007 VA treatment records reflect that the Veteran complained of right knee pain for the past two years.  A March 2007 orthopedic record reflects that the Veteran had about a recent history of progressive right knee pain with no trauma, a diagnosis of moderate to severe medial compartment osteoarthritis was recorded, and it was noted that she would benefit from a total knee replacement.  An MRI from around that time (see May 2007) revealed a medial meniscal tear, moderate suprapatellar joint effusion, severe degenerative changes of the medial compartment, and mild degenerative changes of the patellofemoral compartment.  More recent VA treatment records reflect that the Veteran continued to report right knee pain.  See, e.g., March 2008.

A May 2001 general VA examination report (prepared prior to the filing of the Veteran's claim in July 2007) reflects that the Veteran complained of knee pain.  Examination revealed no evidence of redness, heat, effusion, abnormal movement, diffusion, incoordination, or instability.  Range of motion was noted as from zero to 140 degrees bilaterally, with no weakness, lack of endurance, incoordination, or fatigability, although painful motion was noted.  X-rays of the Veteran's knees were noted as normal.  In that regard, the Board acknowledges a subsequent June 2001 x-ray report (QTC) relating to the Veteran's right knee reflects findings of no evidence of fracture, dislocation, or other osseous or articular abnormality, and that the regional soft tissues appeared normal.  An impression of no abnormality demonstrated was noted.  

More recently, an April 2012 VA examination report reflects that the Veteran reported that she dislocated her right knee out in the field in March 1979.  The examiner noted that the Veteran had been diagnosed at the VA medical center with needing a total knee replacement, and that she had her knee aspirated.  She reported being unable to walk during flare-ups.  Range of motion was noted as flexion to 110 degrees, and extension to 25 degrees, and painful motion was noted.  tenderness and pain on palpation were noted.  Lachman testing for anterior instability was 2+, and medial-lateral instability was 2+.  The Veteran's history of a meniscal tear with frequent episodes of locking, joint pain, and effusion were noted.  The examiner noted that the Veteran uses a right knee brace as well as a cane.  Also, diagnostic testing was noted as revealing moderately advanced osteoarthritis with more prominent changes in the medial compartment.  The examiner recorded a diagnosis of right knee strain, instability, and degenerative joint disease.  The examiner opined that the Veteran's right knee condition was less likely as not incurred in or aggravated by an in-service injury, event, or illness.  The examiner reasoned that the Veteran's service records showed treatment in March 1979 for knee pain with no known trauma, no knee condition was noted at separation, and recent VA treatment records from 2006 and 2007 reflect that the Veteran reported right knee problems for only the last 2 years.

The Board finds the above opinion of the April 2012 VA examiner to be the most probative evidence of record with regard to whether the Veteran has a right knee condition that is related to service.  The Board notes that there is no competent medical opinion that contradicts the opinion of the April 2012 VA examiner, and that the VA examiner provided a thorough rationale for his conclusions.  

The Board acknowledges that the Veteran has asserted that she dislocated her right knee in service and has experienced right knee problems since that time, and that knee pain is capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  The Board, however, finds her alleged in-service knee dislocation and continuity of symptomatology since service to be not credible in light of the fact that the service treatment records relating to her right knee pain in March 1979 make no mention whatsoever of her having dislocated the joint (a rather significant asserted injury), and because the Veteran herself has reported to VA clinicians that she had no history of knee trauma and that she had only been experiencing right knee problems for a few years.  Moreover, the Board notes again that x-rays in January and June 2001 were normal, which tends to negate any alleged continuity of symptomatology.

The Board also acknowledges lay statements from the Veteran's sister and mother.  In her March 2008 statement, the Veteran's sister wrote that the Veteran sent a letter to her while the Veteran was in service regarding injuring her right knee, and the Board likewise acknowledges a copy of a letter dated March 1979 apparently from the Veteran to her sister in which she wrote that she dislocated her right knee out in the field and that she did not want to go to the infirmary so one of the sergeants popped it back into place.  The Board also acknowledges that the Veteran's mother wrote in her March 2008 letter that she recalled the Veteran having told her about injuring her right knee in service.  The Board, however, finds that the probative value of these lay statements is far outweighed by the competent medical opinion of the April 2012 VA examiner, who has medical training and expertise.  Furthermore, the Board notes again that x-rays as recent as January 2001 and May 2001 were normal or unremarkable, and that the Veteran herself denied any history of trauma to VA clinicians except for the 2001 bus injury to her right knee.

In summary, the Board finds that the preponderance of the evidence is against granting service connection for a right knee disability, and the benefit-of-the-doubt rule is not for application; there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Entitlement to service connection for a right knee disability is denied.



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


